Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145500                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  CARL LEMIN and JACQUELINE LEMIN,                                                                                    Justices
           Plaintiffs-Appellees,
  v                                                                 SC: 145500
                                                                    COA: 307539
                                                                    Dickinson CC: 11-016524-NO
  JOHN MICHAEL GARRETT, M.D., P.C.,
           Defendant-Appellant,
  and
  HERZOG-DYER EXCAVATING &
  SANITATION, INC.,
           Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 6, 2012 order of
  the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted in light of Hoffner v Lanctoe, 492 Mich 450 (2012).

         HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
           t1128                                                               Clerk